United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2237
Issued: January 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated May 29, 2008. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the denial of hearing in this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing
before an Office hearing representative.
FACTUAL HISTORY
On August 18, 1993 appellant, a 46-year-old boiler plant operator working for the United
States Air Force, filed a claim for benefits alleging that he injured his left knee in the
performance of duty. The Office accepted the claim for left knee strain. Appellant subsequently
obtained employment with the U.S. Postal Service as a mail handler. He filed additional claims
for benefits which were accepted for right knee strain, left knee strain, left knee medial meniscus
tear, left anterior cruciate ligament (ACL) tear and aggravation of ACL ligament graft. The

Office granted appellant schedule awards for 7 percent permanent impairment of the right lower
extremity on the following dates and 19 percent permanent impairment of the left lower
extremity. In a decision dated January 11, 2006, it found that appellant was not entitled to an
additional award for left lower extremity impairment.
By letter postmarked May 9, 2008, appellant requested an oral hearing.
By decision dated May 29, 2008, the Office denied appellant’s request for an oral
hearing. It stated that his request was postmarked May 9, 2008, which was more than 30 days
after the issuance of the Office’s January 11, 2006 decision, and that he was therefore not
entitled to a hearing as a matter of right. The Office nonetheless considered the matter in relation
to the issue involved and denied appellant’s request on the grounds that the issue was factual and
medical in nature and could be addressed through the reconsideration process by submitting
additional evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that a claimant
is entitled to a hearing before an Office representative when a request is made within 30 days
after issuance of and Office’s final decision.1 A claimant is not entitled to a hearing if the
request is not made within 30 days of the date of issuance of the decision as determined by the
postmark of the request.2 The Office has discretion, however, to grant or deny a request that is
made after this 30-day period.3 In such a case, it will determine whether a discretionary hearing
should be granted or, if not, will so advise the claimant with reasons.4
ANALYSIS
Appellant’s May 9, 2008 request for a hearing was postmarked more than 30 days after
the Office’s January 11, 2006 decision denying compensation for an additional schedule award.
He is not entitled to a hearing as a matter of right. The Office considered whether to grant a
discretionary hearing and advised appellant that he could pursue his claim through the
reconsideration process. Appellant may address the issue in this case by submitting new and
relevant evidence to the Office with a request for reconsideration. The Board finds that the
Office properly exercised its discretion in denying his request for a hearing. The Board will
affirm the Office’s May 29, 2008 decision denying appellant an oral hearing.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing
before an Office hearing representative.
1

5 U.S.C. § 8124(b)(1).

2

20 C.F.R. § 10.131(a)(b).

3

William E. Seare, 47 ECAB 663 (1996).

4

Id.

2

ORDER
IT IS HEREBY ORDERED THAT the May 29, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 29, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

